Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, the Pichia anomala species of claim 2 and the polyoxyethylene species of claim 11 in the reply filed on 10/03/2021 is acknowledged.  
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2021.
Claims 1-10 and 12-13 are being examined on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite extracts of the genus Pichia. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the Pichia, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart. 
The claim only recites the naturally occurring components found secreted from fungi. Fungal extracts are made by partitioning the starting fungal material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that fungi versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the fungal material. Fungal extracts are purified by removing unwanted material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the fungi or excreted from the fungi in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the fungi they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way.
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether 
Step 2B, Evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The claims of the instant invention do not add anything more to the judicial exception and only further limit the amounts, species, molecular size and degree of polymerization which do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahmoud (from IDS US2014186318A1) with evidentiary support by Passoth (Biotechnology, physiologyand genetics of the yeastPichia anomala, Dept. Micro., Uppsala Genetic Centr., SLU, a6, September 2005).
Mahmoud discloses a method for controlling detrimental oral organisms and reducing Candida in the oral cavity with the use of Pichia fungus from about (see abstract and claim 1) 5% to 95% weight (see claim 2) and discloses a pharmaceutically acceptable carrier (see 0028). Mahmoud also discloses the use of polyoxypropylene-15-stearyl ether (see 0030) which can be used as a permeation enhancer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Paufique (FR2938768A1) and in further view of Mahmoud (from IDS US2014186318A1).
Paufique’s general disclosure is to the use of an extract obtained from a yeast belonging to genus Pichia for restructuring the skin (see abstract).
Regarding claim 1, Paufique teaches a composition which comprises Pichia extract (see abstract) and teaches different non-active or active compounds which can be used as carriers (ie. water, alcohol) (see page 5, para. 2).
Regarding claim 2-3, Paufique teaches wherein the species is Pichia anomala (see page 2, para. 6).
Regarding claim 4-6, Paufique teaches the Pichia extract in concentrations at 0.01-20% (see abstract).
Regarding claim 7-10, Paufique teaches the use of 5% Cetearyl octonate in a formulation (see page 5, para. 2) which is a skin permeable fatty acid ester which can be used as a permeation enhancer.
Regarding claim 12, Paufique teaches the molecular weight of the saccharides in the range between 500 and 5000 Da.
Paufique does not specifically teach the use of the composition for treating the oral cavity.  

Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to utilize Paufique’s invention which is taught to reconstruct skin for use in treating the oral cavity because Mahmoud teaches wherein the active components within Paufique’s invention (Pichia) can be used for such purposes. 
There would have been a reasonable expectation of success in treating the oral cavity with Paufique’s invention because the known active components within the composition have been described in the prior art for doing so. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paufique (FR2938768A1) and Mahmoud (from IDS US2014186318A1) as applied to claims 1-10 and 12 above, and further in view of Gurram (Role of Components in the Formation of Self-microemulsifying Drug Delivery Systems. Indian journal of pharmaceutical sciences, 77(3), 249–257). 
Paufique teaches the composition which comprises the Pichia extract and permeation enhancer but does not specifically teach the permeation enhancer being polyoxyethylene.
Gurram’s general disclosure is a scientific report on drug delivery systems which can improve bioavailability of poorly water soluble drugs (see abstract).
Gurram teaches that for the formulation of self-microemulsifying drug delivery systems that nonionic surfactants are preferred over ionic surfactants as they are less toxic and that 
Therefor it would have been obvious to a person having ordinary skill in the art at the effective filing date to utilize any of the taught and widely used polyoxyethylene surfactants for drug delivery in the invention taught by Paufique because as taught by Gurram these are less toxic than ionic surfactants and are widely used in formulations today.
There would be a reasonable expectation of success in using the polyoxyethlene as a surfactant or permeation enhancer because it is already described in the art for doing so and there would be limited amount of experimentation needed in finding out that this surfactant increases bioavailability.  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paufique (FR2938768A1) and Mahmoud (from IDS US2014186318A1) as applied to claims 1-10 and 12 above, and further in view of Li (Molecular Modification of Polysaccharides and Resulting Bioactives, Food Science and Food Safety, IFT, Vol 15, 2016).
Paufique teaches a composition which comprises extracts of Pichia and a pharmaceutically or cosmetically acceptable carrier as discussed in the above rejection.
Paufique does not specifically teach that the polysaccharide or oligosaccharide have a polymerization of DP 1 to DP 4444. 
Li’s general disclosure is to molecular modifications of polysaccharides and resulting bioactivities (see abstract and title).

Therefore it would have been obvious to a person having ordinary skill in the art to optimize the polysaccharides or oligosaccharide structures through well-known hydrolysis techniques to create smaller saccharide structures in a range that is small enough, such as the polymerization degrees claimed in the instant invention, to allow for skin greater penetration. 
There would have been a reasonable expectation of success in creating saccharides within the instantly taught degrees of polymerization because hydrolysis would ultimately cleave the longer chain polymers into smaller polymers of the instant DP which would be able to penetrate the skin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB A BOECKELMAN/Examiner, Art Unit 1655       

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655